UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-6979



In Re: DAVID ELIJAH SMITH,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.
                     (CR-93-16, CA-98-157-3-BO)


Submitted:   September 8, 2000        Decided:   September 22, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


David Elijah Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Elijah Smith has filed a petition for writ of mandamus

seeking this court to compel the district court to provide him with

a ruling on the merits regarding an issue he previously raised in

a motion brought pursuant to 28 U.S.C.A. § 2255 (West Supp. 2000).

Mandamus is a drastic remedy, only to be granted in extraordinary

circumstances.    See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987)

(citing Kerr v. United States Dist. Court, 426 U.S. 394 (1976)).

The party seeking mandamus relief has the heavy burden of showing

that he has no other adequate avenues of relief and that his right

to the relief sought is "clear and indisputable."        Mallard v.

United States Dist. Court, 490 U.S. 296, 309 (1989) (quoting

Bankers Life & Casualty Co. v. Holland, 346 U.S. 379, 384 (1953));

Beard, 811 F.2d at 826.   Courts are extremely reluctant to grant a

writ of mandamus, and the decision is within the discretion of the

court addressing the application for the writ. See Beard, 811 F.2d

at 827 (citations omitted).

     We find that Smith has not met his burden of proof such that

mandamus is the proper remedy in this situation.    Mandamus is not

a substitute for appeal, In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979), and Smith’s right to relief by way of mandamus

is not clear.    See Mallard, 490 U.S. at 309; In re First Fed. Sav.

& Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).    Accordingly, we

grant Smith’s motion to proceed in forma pauperis, and we deny


                                  2
Smith’s request for mandamus.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED




                                 3